       CASE 0:19-cv-00553-NEB-DTS Document 45 Filed 09/30/19 Page 1 of 11



                   UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA
________________________________________________________________________

 Cortec Corporation,                              Court File No.: 19-cv-00553-NEB-DTS

                                Plaintiff,

 vs.                                               THIRD AMENDED COMPLAINT

 572415 B.C. LTD d/b/a                                (JURY TRIAL DEMANDED)
 Innoplast Machinery, and
 Caco Plastics, Inc.,

                             Defendants.

________________________________________________________________________

        For its Complaint against 572415 B.C. LTD d/b/a Innoplast Machinery and Caco

Plastics Inc., Plaintiff Cortec Corporation hereby states and alleges as follows:

                                             I. PARTIES

        1.    Plaintiff Cortec Corporation (“Cortec”) is a corporation duly organized

under the laws of the State of Minnesota, having its principal place of business in White

Bear Lake, Minnesota.

        2.    572415 B.C. LTD is, upon information and belief, a Canadian corporation

residing in British Columbia, Canada, having its principal place of business at 6222

Boundary Drive East, Surrey, BC V3X 2C8, Canada and d/b/a Innoplast Machinery

(“Innoplast”), a sole proprietorship organized under the laws of Canada, having its

principal place of business at 17358, 104a Avenue Surrey, British Columbia, V4N5M3.




12078078v1
      CASE 0:19-cv-00553-NEB-DTS Document 45 Filed 09/30/19 Page 2 of 11



        3.    Caco Plastics, Inc. (“Caco”), upon information and belief, is a corporation

duly organized under the laws of the State of Florida, having its principal place of

business in Ocklawaha, Florida.


                            II. JURISDICTION AND VENUE

        4.    This Court has diversity jurisdiction over this Complaint pursuant to 28

U.S.C. §1332(a)(1)&(2) and §1332(c)(1). The amount in controversy exceeds the sum or

value of $75,000, exclusive of interest and costs.

        5.    Venue is appropriate in this Court pursuant to 28 U.S.C. §§ 1391(b) and

1391(c). Defendants are residents of this district and a substantial part of the events or

omissions giving rise to the claims herein occurred in this district.

                               III. FACTUAL BACKGROUND

        6.    Defendant Innoplast is a machine manufacturer. Defendant Caco acts as an

independent sales representative and/or agent for Defendant Innoplast. For all relevant

times and actions alleged herein, including the sale to Cortec of a machine manufactured

by Defendant Innoplast, Defendant Caco was acting as an authorized representative

and/or agent of Defendant Innoplast. (Hereinafter, Defendant Innoplast and Defendant

Caco are referred to jointly as “Defendants”.)

        7.    Defendants provided Cortec with a quote for Defendants’ 50’ Slitter

Rewinder and Perforation Machine (“Perforator”) on or about December 28, 2016. Such

machine was to be manufactured by Defendant Innoplast.




                                              2
12078078v1
      CASE 0:19-cv-00553-NEB-DTS Document 45 Filed 09/30/19 Page 3 of 11



        8.    Without limitation, Defendants represented and warranted that the

Perforator would be capable of perforating paper to meet Cortec’s requirement and needs.

For example, Defendants represented and warranted that the Perforator would allow

Cortec to meet its requirement of having perforation frequency (the distance between

perforation) as low as 12 inch intervals. Defendants’ quote expressly called for an

“[a]djustable repeat from 12” to 999”.

        9.    As another example, Defendants represented and warranted that the

Perforator would allow Cortec to slit paper and re-roll it. Defendants’ quote expressly

called for “[o]ne Tidland rotary slitter knife to produce narrower width”

        10.   Defendants also represented and warranted that the Perforator could be

delivered within 14-16 weeks following receipt of a purchase order.

        11.   In reliance on Defendants’ representations and warranties, Cortec submitted

a purchase order for the Perforator on or about December 29, 2016.

        12.   Defendants’ delivery of the Perforator was significantly overdue and

delayed. Specifically, the Perforator was not physically delivered until approximately

nine (9) months later on or about September 27, 2017.

        13.   A representative from Defendant Innoplast traveled to Cortec on October

18, 2017 for training and initial start-up of the Perforator.

        14.   From the beginning, Defendants’ Perforator failed to perform. Without

limitation, the unit has been unable to perform its primary function of applying adequate

or acceptable perforations to Cortec’s products.



                                               3
12078078v1
      CASE 0:19-cv-00553-NEB-DTS Document 45 Filed 09/30/19 Page 4 of 11



        15.    A representative from Defendant Innoplast returned to Cortec on or about

November 27, 2017 to attempt to cure the defects. Cortec was initially told the problem

was the result of a poor perforation blade.            Accordingly, Defendant Innoplast’s

representative installed a new perforation blade and made various programming and

performance adjustments to the machine.

        16.    The new perforation blade and adjustments failed to resolve or cure the

defects and problems.      The Perforator remained completely impaired and failed to

perform its intended purpose or function.        In addition to failing to apply proper or

adequate perforation, Cortec was also unable to use the slitter to split rolls and continued

to experience significant issues with the tensioner.

        17.    As a result, a representative from Defendant Innoplast returned to Cortec on

or about March 21, 2018 to again attempt to cure the ongoing problems and defects with

the Perforator. Defendant Innoplast’s representative attempted various programming and

performance adjustments but acknowledged such adjustments failed to cure the problems

and defects.    As a potential alternative cure, Defendant Innoplast’s representative

informed Cortec that a “bowed roll” would help address the problem and that such a

“bowed roll” would be provided. No such “bowed roll” was ever furnished or provided.

        18.    In response to Cortec’s ongoing complaints, Defendant Innoplast’s

representative returned to Cortec a fourth time on or about September 10, 2018 to yet

again attempt to cure the ongoing problems and defects. Cortec was advised a new

adjustable blade holder might cure the problems and defects. The adjustable blade holder



                                             4
12078078v1
      CASE 0:19-cv-00553-NEB-DTS Document 45 Filed 09/30/19 Page 5 of 11



arrived at Cortec on or about November 25, 2018. Despite multiple follow-up requests

by Cortec, its installation was significantly delayed.

        19.   Defendant Innoplast’s representative finally returned on or about January 2,

2019. Such representative attempted to cure and remedy the ongoing problems and

defects over a two day period. Without limitation, Defendant Innoplast’s representative

changed the Perforator’s blade and attempted to make further modifications to the

Perforator’s settings. Such attempted repairs failed to solve the problems and defects.

        20.   Defendants’ Perforator was significantly delayed and has never worked as

represented or warranted.       Despite multiple efforts by Defendants to cure such

performance problems and defects, the Perforator has never performed as warranted and

has never performed its primary function of applying proper perforations to Cortec’s

products.

        21.   In addition to not applying adequate or proper perforations at any

perforation frequency, the Perforator has never been capable of applying any perforations

at less than a 20 inch frequency.     Moreover, the Perforator has never been capable of

slitting paper in the manner represented and warranted by Defendants.

        22.   As a direct result of the Perforator’s defects and failures to perform, Cortec

has lost significant jobs and revenue.        Without limitation, Cortec’s customers have

returned product due to faulty perforation.

        23.   Defendants’ efforts to cure having failed, and Defendants’ Perforator

remaining completely or substantially impaired, Cortec was left with no choice but to



                                               5
12078078v1
      CASE 0:19-cv-00553-NEB-DTS Document 45 Filed 09/30/19 Page 6 of 11



provide Defendants with formal notice of revocation of acceptance of the Perforator

pursuant to Uniform Commercial Code §2-608 on or about January 29, 2019.

        24.   By way of express notice of revocation of acceptance dated January 29,

2019, Cortec demanded that Defendants provide a complete refund of the full purchase

price paid by Cortec for the Perforator in the amount of $160,000.00.




                                            6
12078078v1
      CASE 0:19-cv-00553-NEB-DTS Document 45 Filed 09/30/19 Page 7 of 11



                               IV. CAUSES OF ACTION

                                     COUNT I
                 Claim for Revocation of Acceptance, Cancellation of
                   the Contract and Return of the Purchase Price

        25.   Cortec re-alleges the preceding paragraphs as though fully stated herein.

        26.   The Perforator has not performed in accordance with Defendants’

obligation under the applicable agreements and contracts. As a result, the Perforator has

failed to fulfill its intended purpose. As a result, the value of the Perforator to Cortec is

substantially impaired.

        27.   Defendants have not reasonably and/or seasonably cured the problems and

defects with the Perforator.

        28.   Cortec has taken reasonable care of the Perforator.

        29.   Cortec is entitled to cancellation of the original contract/agreements under

which the Perforator was purchased and to return of the full $160,000.00 purchase price

from Defendants. Cortec is further entitled to statutory interest on this amount.

                                     COUNT II
                 Breach of the Implied Warranty of Merchantability

        30.   Cortec re-alleges the preceding paragraphs as though fully stated herein.

        31.   Defendants are merchants with respect to the Perforator. As a result, there

arose an implied warranty of merchantability under Minn. Stat. §336.2-314.

        32.   The Perforator sold to Cortec by Defendants is not fit for the ordinary

purposes for which it is used and is otherwise unacceptable under the contracts or




                                             7
12078078v1
      CASE 0:19-cv-00553-NEB-DTS Document 45 Filed 09/30/19 Page 8 of 11



agreements of sale between the parties. Defendants have therefore breached the implied

warranty of merchantability and damaged Cortec.

                                       COUNT III
             Breach of the Implied Warranty of Fitness for a Particular Purpose

        33.      Cortec re-alleges the preceding paragraphs as though fully stated herein.

        34.      At the time of the contracts or agreements of sale between Cortec and

Defendants and at all times thereafter, Defendants were aware of Cortec’s specific needs

and the particular purpose for which Cortec required the Perforator.

        35.      Cortec relied on Defendants’ skill and judgment when it promised and

recommended that the Perforator would meet Cortec’s needs. As a result, there arose an

implied warranty that the Perforator would be fit for such purpose pursuant to Minn. Stat.

§336.2-315.

        36.      Defendants’ Perforator does not meet Cortec’s specific needs nor is it fit for

Cortec’s particular purpose. Defendants have therefore breached the implied warranty of

fitness for particular purpose and damaged Cortec.

                                         COUNT IV
                                 Breach of Express Warranty

        37.      Cortec re-alleges the preceding paragraphs as though fully stated herein.

        38.      Defendants made express representations and warranties concerning the

performance and functionality of the Perforator.

        39.      When Cortec placed the order for the Perforator, it did so with the

expectation that the Perforator would conform to the express representations and

warranties made by Defendants.          As such, Defendants’ express representations and

                                                8
12078078v1
      CASE 0:19-cv-00553-NEB-DTS Document 45 Filed 09/30/19 Page 9 of 11



warranties became the basis of the bargain between the parties. This created an express

warranty that the purchased Perforator would conform to Defendants’ representations and

warranties pursuant to Minn. Stat. §336.2-313.

        40.   Defendants’ Perforator sold to Cortec did not conform to Defendants’

representations and warranties. Defendants have thus breached the express warranty and

damaged Cortec.

                                      COUNT V
                                  Breach Of Contract

        41.   Cortec re-alleges the preceding paragraphs as though fully stated herein.

        42.   Defendants agreed, among other things, to provide a Perforator that

conformed with Cortec’s requirements, free from defects and flaws in material and

workmanship.

        43.   Defendants further agreed to provide a Perforator which conformed to

Defendants’ express representations and warranties.

        44.   Defendants’ breached the contract with Cortec by failing to provide a

Perforator in conformity with Cortec’s specifications or Defendants’ express

representations and warranties, failing to provide a Perforator free from defects and flaws

in material and workmanship, and failing to repair or replace the defective Perforator. As

a result of Defendants’ breaches of contract, Cortec has suffered damages.

                                       COUNT VI
                                        Damages

        45.   Cortec re-alleges the preceding paragraphs as though fully stated herein.



                                            9
12078078v1
     CASE 0:19-cv-00553-NEB-DTS Document 45 Filed 09/30/19 Page 10 of 11



        46.   Without limitation, Cortec has incurred direct, indirect, incidental and

consequential damages as a direct result of Defendants’ breaches.

        47.   Cortec is entitled to recover its damages caused by and resulting from

Defendants’ breaches.


                                      COUNT VII
                                    Unjust Enrichment

        48.   Cortec re-alleges the preceding paragraphs as though fully stated herein.

        49.   Defendants have been unjustly enriched by its improper conduct at the

expense and to the detriment of Cortec.

                                       COUNT VIII
                                 Rescission and Restitution

        50.   Cortec re-alleges the preceding paragraphs as though fully stated herein.

        51.   Defendants’ breach of contract is and/or was substantial and fundamental.

        52.   Cortec promptly notified Defendants of the breach.

        53.   Defendants have failed to acknowledge, remedy or cure such breaches.

        54.   Cortec is entitled to rescission of the sales contracts and to return of its full

purchase price.

                                 PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Cortec prays for a judgment and decree in its favor

against Defendants as follows:

        1.    For cancellation of the sales contracts and agreements between the parties.

        2.    For a return of the full purchase price of the Perforator.


                                             10
12078078v1
     CASE 0:19-cv-00553-NEB-DTS Document 45 Filed 09/30/19 Page 11 of 11



        3.   Cortec’s damages due to Defendants’ breaches of warranty and breaches of

contract under the Uniform Commercial Code and Defendants other unlawful acts under

the common law, plus prejudgment interest.

        4.   Cortec’s reasonable attorneys’ fees, expenses and direct, indirect, incidental

and consequential damages in an amount to be determined by the Court.

        5.   Such other and further relief as the Court deems proper.


Dated: September 30, 2019                    BRIGGS AND MORGAN, P.A.


                                             By: s/Michael M. Lafeber
                                                 Gregory J. Stenmoe (#131155)
                                                 Michael M. Lafeber (#242871)
                                                 O. Joseph Balthazor Jr. (#0399093)
                                             2200 IDS Center
                                             80 South Eighth Street
                                             Minneapolis, Minnesota 55402-2157
                                             (612) 977-8400

                                             ATTORNEYS FOR PLAINTIFF
                                             CORTEC CORPORATION




                                           11
12078078v1
